       Case 19-51723-grs        Doc 34       Filed 11/02/20 Entered 11/02/20 10:44:29                       Desc Main
                                             Document      Page 1 of 1


                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF KENTUCKY
                                            LEXINGTON DIVISION

                   In Re: NICHOLAS RYAN HALL                                             Case No.19-51723
                          DEBTOR
                                                          ORDER

                          The Court having considered the Motion of the Debtor, and being advised,

                                 IT IS ORDERED AND ADJUDGED that the Debtor, Nicholas Hall’s

                   delinquent Chapter 13 plan payments and the payments through December 2020 are

                   suspended. The suspended payments will be made up by adding them to the end of the

                   plan, extending the plan duration beyond sixty months as necessary.



                          Copies to:

                          The creditors
                          Hon. Beverly Burden
                          US Trustee




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                Signed By:
                                                                Gregory R. Schaaf
                                                                Bankruptcy Judge
                                                                Dated: Monday, November 2, 2020
                                                                (grs)
